Citation Nr: 1527923	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether the reduction from 40 to 20 percent in the disability evaluation assigned to degenerative disc disease of the Veteran's lumbar spine was proper.

2. Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.

3. Entitlement to separate compensable evaluation(s) for radiculopathy of the bilateral lower extremities as neurological manifestations of degenerative disc disease of the lumbar spine.

4. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to March 1986.

This cases come to the Board on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

The issues of entitlement to separate evaluation(s) for radiculopathy of the bilateral lower extremities and entitlement to a total disability rating based on unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The AOJ reduced the evaluation assigned for degenerative disc disease of the lumbar spine without first providing proper notice to the Veteran.

2. The Veteran's degenerative disc disease of the lumbar spine is manifested throughout the appeal period by severe limitation of motion of the lumbar spine; there is no competent evidence of ankylosis of the lumbar spine or incapacitating episodes of at least six weeks during any twelve month period.


CONCLUSIONS OF LAW

1. The reduction of the disability evaluation for the Veteran's service-connected degenerative disc disease of the lumbar spine from 40% to 20% was not proper, and the 40% evaluation is restored from October 21, 2004.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(f) (2014).

2. The criteria for an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans' Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   The notice VCAA requires depends on the general type of claim the Veteran has made.  "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

A claimant seeking an increased rating must be informed of the need to submit evidence showing an increase or worsening of his or her service-connected disability.  The claimant should be notified that, if an increase in disability is found, a disability rating will be determined by applying relevant regulations and that an effective date will be assigned.  The notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to disability evaluations.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270.  The RO sent the Veteran a letter providing the required notice in February 2009.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). The duty to assist requires VA to help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and post-service VA treatment records.  With the exception of certain private treatment records identified in written authorizations received by the AOJ in March 2010, the AOJ also obtained the post-service records of the health care providers in private practice specifically identified by the Veteran.  Most helpfully for this claim, the AOJ obtained the records of the orthopedic surgeon who treated the Veteran's degenerative disc disease during the appeal period.  It is unclear whether the AOJ ever attempted to obtain the records identified in the March 2010 releases.  Fortunately, these releases are accompanied by written statements from the Veteran indicating that the identified records relate only to treatment for illness other than degenerative disc disease, specifically vision loss, diabetes, cardiovascular disease and "mini-strokes."  For this reason, the Board can decide the rating issue on appeal without first remanding to the AOJ with instructions to attempt to obtain these records.  Since he filed his claim for an increased rating for degenerative disc disease, the AOJ arranged four examinations of the Veteran's spine, which took place in February 2009, March 2010, October 2011, April 2013 and November 2013, and obtained written test results from the examining medical professionals.  

For these reasons, the Board finds that VA complied with its duties to notify and to assist under the VCAA. Thus, the Veteran's appeal can be considered on its merits. 

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Rating Reduction

The Veteran applied for service-connected compensation for spondylosis shortly after his discharge from the Army in March 1986.  In April of the same year, VA granted his claim and assigned a disability rating of 10 percent.  The Veteran applied for an increase in October 2004 and, after arranging an examination to assess the condition of the Veteran's spine, the AOJ increased his assigned rating to 40 percent in March 2005, effective October 21, 2004.

After receiving his September 2009 claim for a further increase, the AOJ reviewed the file and concluded that its prior 40 percent rating had been clear and unmistakable error.  Specifically, the AOJ determined that its March 2005 decision had incorrectly applied a version of the regulatory criteria for rating spinal disabilities which was superseded by amendments that became effective in September 2003 - more than a year before the Veteran filed his first claim for an increase rating for his spinal disability.

Rating reductions are permissible under certain circumstances.  But when the ratings agency contemplates action which would result in the reduction of compensation payments, it must first prepare a proposed reduction, setting out all the material facts and reasons for the reduction.  See 38 C.F.R. § 3.105(e).  The AOJ prepared an appropriate proposed reduction in March 2010.  However, the regulation requires that the beneficiary of the compensation payments be notified of the contemplated action at his or her latest address of record and be given 60 days from the date of the proposed reduction notice in order to present evidence showing that compensation payments should continue at their present level. Id. 

The AOJ mailed its proposed reduction notice to an address previously provided by the Veteran in a letter dated March 22, 2010.  On April 1, 2010, the U.S. Postal Service returned the AOJ's proposed reduction notice as undeliverable.  Written on the returned envelope is the Veteran's new address.

Instead of mailing a second copy of the proposed rating reduction to the address written on the envelope, on June 2, 2010, the AOJ issued a new rating decision implementing the rating reduction proposed in March, and mailed copies of the rating decision and a new explanatory letter to the Veteran's old address.  The file contains a letter to the Veteran from the AOJ dated September 14, 2010, which indicates "we sent you a letter on August 31, 2010 to a previous address in error.  We are sending these documents again to an updated address from the hospital's database."  For two reasons, the Board cannot find that this letter satisfied VA's mandatory pre-reduction procedures.  First, the only August 31 letter in the file gave the Veteran VCAA notice with respect to his separate claim for service connection for arthritis of the knees.  For this reason, it is not reasonable to suppose that the September 14 letter contained a copy of the AOJ's proposed rating reduction.  Second, 38 C.F.R. § 3.105(e) clearly requires that the required notice be mailed before any proposed rating reduction is implemented.  The AOJ's initial notice to the Veteran was returned as undeliverable and the AOJ received the Veteran's new address in April 2010.  Yet the rating decision reducing the Veteran's disability rating from 40 to 20 percent was mailed to the Veteran's old address.  Nothing in the electronic claims file indicates that the Veteran received notice of the proposed rating reduction before the reduction was implemented.  

When a Veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Because the June 2010 reduction in the Veteran's level of service-connected disability compensation is void, the Board must restore the 40 percent evaluation, effective October 21, 2004.

Increased Evaluation for Degenerative Disc Disease

The Board will now consider the separate issue of entitlement to a rating higher than 40 percent for degenerative disc disease.  The Veteran sought a rating higher than 40 percent before the AOJ prepared its rating reduction proposal in March 2010.  After the rating reduction, the Veteran filed a notice of disagreement, in which he protested the rating reduction and again wrote that his service connected back problems had increased in severity.  

Disability evaluations are determined by applying criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  An evaluation of the level of disability must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  See 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
 
Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, the uniform 40 rating is proper.

Lumbosacral and cervical spine disabilities are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine ("general rating formula"). 38 C.F.R. § 4.71a, DCs 5237-5242.  Intervertebral disc syndrome is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran will be assigned a rating using whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula, a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  50 and 100 percent ratings are warranted for unfavorable ankylosis of the thoracolumbar spine and the entire spine, respectively.  See 38 C.F.R. § 4.71a, DCs 5237-5242.  

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. When assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Intervertebral disc syndrome (either preoperatively or postoperatively), rated under Diagnostic Code 5243, is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  The criteria contained in Diagnostic Code 5243 provide for a 40 percent evaluation with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).

Since the Veteran filed his pending claim for an increased rating, VA has obtained four examination reports on the condition of his spine.  In addition to these reports, Veteran's file includes a February 2009 examination report, which describes the results of range of motion tests within one year before the Veteran filed his pending claim for an increased rating.

The February 2009 VA examiner found no ankylosis of the thoracolumbar or cervical spine.  The Veteran's range of motion tests results - indicating 55 degrees of forward flexion, 10 degrees extension, 20 degrees left  and right lateral flexion and 25 degrees left and right lateral rotation - are inconsistent with the regulatory definition of ankylosis.  During the March 2010 examination, the Veteran refused to perform range of motion tests due to pain.  The examiner did, however, have the opportunity to observe the Veteran, and he reported that there was no thoracolumbar spine ankylosis.  According to the March 2010 examiner, the Veteran did not experience flare-ups in his spinal condition.  The next examination, which took place after the Veteran's June 2011 laminectomy/discectomy, also did not include range of motion tests.  At the time of the October 2011 examination, the Veteran was still wearing a back brace and, once again, he declined to participate in range of motion tests.  As he explained to the examiner, he was told not to remove the brace.  The October 2011 report therefore does not have much useful information for rating purposes, but the examiner did note that the Veteran experienced no flare-ups which impact the function of his spine.  

In April 2013, the Veteran's spine was examined again.  This time he was able to perform range of motion tests.  Forward flexion ended at 20 degrees, the point at which objective evidence of painful motion began.  Extension was 20 degrees, and so was right lateral flexion.  Left lateral flexion was 10 degrees.  There was no objective evidence of painful motion with either left or right lateral flexion.  Right lateral rotation was 20 degrees and left lateral rotation was 10 degrees, also with no objective evidence of painful motion.  According to the April 2013 examiner, the Veteran did not report flare-ups which impact the function of his thoracolumbar spine.

The most recent available evidence on the Veteran's spine condition comes from a November 2013 examination report.   Again, the Veteran was able to perform an initial set of range of motion tests.  Forward flexion was 25 degrees, with objective evidence of painful motioning beginning at 25 degrees.  Extension ended at 20 degrees, and objective evidence of painful motion began at 20 degrees extension.  Right and left lateral flexion ended at 20 degrees, with objective evidence of painful motion beginning at 20 degrees.  Right and left lateral rotation both ended at 20 degrees, the point where objective evidence of painful motion began.  The Veteran declined to perform repetitive-use testing.  Like the previous examiners, the November 2013 examiner noted that the Veteran did not report flare-ups which impact the function of the thoracolumbar spine.  

Having considered all of the evidence, the Board finds that the symptoms of the Veteran's degenerative disc disease have never approximated the criteria for a rating higher than 40 percent based on the general rating schedule for diseases and injuries of the spine.  VA obtained several range of motion test results and many records of treatment for the Veteran's spine symptoms.  None of them indicate unfavorable ankylosis of the thoracolumbar spine.  The Board has considered the DeLuca factors, but finds that they do not suggest that a rating higher than 40 percent is appropriate.  All of the examiners indicated that the Veteran did not experience flare-ups.  The evidence is overwhelming that the Veteran experienced pain on motion.  But even the Veteran's most limited range of motions test results indicate that pain on motion did not begin until he had moved his spine from 0 to 10 to 20 degrees.  In other words, pain on motion did not result in functional impairment similar to unfavorable ankylosis.

The Board also finds that the Veteran is not entitled to a rating higher than 40 percent for intervertebral disc syndrome based on incapacitating episodes.  A higher 60 percent rating is potentially available for claimants who, as a result of a service-connected spine disability, have incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a.  Note 1 to the regulation's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes explains that "an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."
 
The February 2009 examiner wrote that the Veteran had experienced no incapacitating episodes due to his spine disease.  The October 2011 examiner reported that the Veteran had no periods of incapacitating episodes within the last twelve months.  The April 2013 examiner found that the Veteran did not have intervertebral disc syndrome.  While the November 2013 examiner did diagnose intervertebral disc syndrome, the examiner noted that the Veteran did not have any incapacitating episodes in the last twelve months.  The only examination report which suggests that the Veteran ever experienced incapacitating episodes is the March 2010 examination report.  Rather unhelpfully, the March 2010 examiner indicated that there had been incapacitating episodes during the previous twelve months, but did not specify the duration of any incapacitating episodes.  

Fortunately, the file includes the Veteran's VA treatment records for this period of time, which do not mention any period of bed rest prescribed by a physician.  The Veteran's primary care physician wrote a letter to VA in February 2011, which may clarify the apparent discrepancy in the March 2010 report.  According to the physician's letter, the Veteran reported that back spasms occasionally caused him to fall.  The physician wrote that "[the Veteran] share that he requires total bed rest for several days to weeks to recover."  It is reasonable to assume that the Veteran made a similar statement to the March 2010 VA examiner.  However, this evidence does not amount to an "incapacitating episode" according to the definition set out in Note 1, because there is no indication that these periods of bed rest were prescribed by a physician.  None of the VA treatment records in the year prior to March 2010 mention any physician-prescribed period of bed rest.  Even during the period shortly before and after the Veteran's June 2011 back surgery, when, in the words of the orthopedic surgeon who performed the procedure, "he has essentially no quality of life and his pain is out of proportion to the pathology" there was apparently no physician-prescribed period of bed rest.  In February 2011, the same orthopedic surgeon suggested that "[h]e will do as much activity as he can tolerate.  Up and walking, I have told him, is much better than prolonged sitting and lying.  He understands this."  The surgeon even suggested starting physical therapy on the day after the surgery itself.  While occupational therapy notes indicate that the Veteran declined to participate in therapy, the fact that therapy was suggested by his surgeon and therapists he participate in therapy is inconsistent with a physician-prescribed period of bed rest.  

With regards to neurological manifestations of the lumbar spine disability, there is no evidence of chronic bowel, bladder or sexual impairment due to the service-connected lumbar spine disability that would warrant additional separate ratings.

Although the Veteran believes he is entitled to a rating higher than 40 percent for this service-connected disability, in determining the actual degree of disability owing to it an objective examination is more probative of the degree of his impairment since more comprehensively addressing the applicable rating criteria.  Furthermore, the opinions and observations of him, alone, cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

For these reasons, the preponderance of the evidence favors the conclusions: 1) that the symptoms of the Veteran's spinal disability have never approximated unfavorable ankylosis of the thoracolumbar spine; and 2) that the Veteran's degenerative disc syndrome has never caused incapacitating episodes having a total duration of at least 6 weeks during any 12 month period.  Thus, the Veteran is not entitled to a schedular rating for degenerative disc disease higher than 40 percent.  Because the preponderance of the evidence is against the claim, see 38 U.S.C.A. § 5107(b), the benefit of the doubt doctrine does not apply.  

Final Considerations

The discussion above reflects that the symptoms of the Veteran's lumbar spine disability are contemplated by the applicable rating criteria.  The effects of his disability, including stiffness, weakness and severe painful motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an
extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

The reduction of the disability evaluation for the Veteran's service-connected degenerative disc disease of the lumbar spine from 40 percent to 20 percent was not proper; the 40 percent disability evaluation is restored effective October 21, 2004.

An evaluation in excess of 40 percent for degenerative disc disease of the thoracolumbar spine is denied.


REMAND

A remand is required for additional development before the Board may determine whether a separate evaluation is warranted for radiculopathy of the lower extremities associated with the Veteran's service-connected lumbar spine disability.  See generally 38 C.F.R. § 4.71a , Note (1).  The record is inconsistent as to whether the Veteran suffers from radiculopathy and, if so, the severity of such symptoms.  In this regard, an April 2013 VA examiner could not resolve the question of whether the Veteran suffers from the secondary condition of radiculopathy, noting that a recommended neurology consultation was never conducted following an August 2012 MRI.  The VA examiner noted that once these tests have been conducted, it could possibly be determined if there is actual radiculopathy.  Subsequent examinations, in August 2013 and November 2013, found, respectively, that the Veteran both does and does not suffer from radiculopathy.  Given such inconsistencies, the Board believes an additional VA examination, along with the requested neurological testing and consultations, is necessary.

As a final note, the Veteran's claim for TDIU, encompassed within his claim for an increased evaluation (Rice v. Shinseki, 22 Vet. App. 447, 453 (2009)), must be remanded as "inextricably intertwined" with the question of whether a separate evaluation is warranted for radiculopathy of the bilateral lower extremities.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must make reasonable efforts to obtain the private treatment records identified by the Veteran in three written releases which were received by VA on March 12, 2010, copies of which are in the Veteran's Veterans Benefit Management System (VBMS) electronic claims file.  All records obtained should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and current severity of his possible radiculopathy of the bilateral lower extremities.  The claims folder, including a copy of this REMAND, must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests should be performed, including the previously recommended neurological consult and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:

a. Does the Veteran's degenerative disc disease of the lumbar spine result in neurological manifestations affecting the bilateral lower extremities, including but not limited to radiculopathy.  In offering this opinion, the examiner must identify and discuss all pertinent medical information utilized in reaching this conclusion.

b. If (a) is answered in the affirmative, the specific nerve(s) affected should be specified, together with the degree of paralysis and functional impairment caused by service-connected disability.

3. After completing the above, and any other development deemed necessary, readjudicate the veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


